04/28/2017




           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                                     April 11, 2017 Session

                     RAQUEL HAYES v. STATE OF TENNESSEE

                     Appeal from the Criminal Court for Shelby County
                      No. 14-04675       James C. Beasley, Jr., Judge
                         ___________________________________

                               No. W2016-01385-CCA-R3-PC
                           ___________________________________


       Petitioner, Raquel Hayes, appeals from the dismissal of her petition for post-
conviction relief. At oral argument, the State acknowledged that the post-conviction
court erred, and we agree. As a result, the judgment of the Criminal Court is reversed
and the matter is remanded for a full evidentiary hearing.


    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed
                                     and Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ALAN E. GLENN and
J. ROSS DYER, JJ., joined.

Eric J. Montierth, Memphis, Tennessee, for the appellant, Raquel Hayes.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Karen Cook, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION
       This matter is filled with regrets. By way of a guilty plea, Petitioner was
convicted of domestic assault and misdemeanor child abuse on April 15, 2015. Petitioner
was to serve five days, concurrent, for each offense, and pay a $250.00 for the domestic
assault conviction only.1 Regretfully, neither of the two judgment forms indicates if

1
    The special conditions box on each of the judgments indicate “5 days time served.”
Petitioner received a probation period. They do, however, indicate that Petitioner should
receive 161 days of pretrial jail credit.

       Full of regret for her actions, on May 13, 2016, Petitioner, with the assistance of
counsel, filed a petition for post-conviction relief, claiming her plea was unlawfully
induced, she did not understand the nature and consequences of the plea and she received
ineffective assistance of trial counsel. Petitioner now regrets that the 2015 pleas prevent
her from entering a diversionary plea on her current pending charges, which we feel
certain she regrets committing.

       To Petitioner’s additional regret, the post-conviction court denied her petition
finding that her right to post-conviction relief was extinguished upon the expiration of a
one-year statute of limitations. The post-conviction court will regret this finding.


        At oral argument, the State regretted that it had taken so much time to prepare a
six-page written brief in opposition to the Petitioner’s appeal. This Court regretted that
we had taken time to read the briefs and prepare our minds for stimulating oral
arguments. Within moments, counsel for Petitioner realized that his drive from Memphis
to Jackson would be one free of regret. While demonstrating a regretful heart of defeat,
the State admitted that this Court has previously determined that a judgment of the type
entered in April of 2015, does not mature to a final order until thirty days beyond the
entry of the order. This gives the normally regrettable last-minute-filer thirteen months
for relief on an otherwise one year statute of limitations. Unfortunately, and of course
regrettably, the cases relied on by the State are unpublished and, according to the State’s
brief, provide no binding authority. This Court has pointed out, however, that “we see no
reason why a judgment would become final at a different time for post-conviction
purposes as it would for any other purpose.” Allen Oliver v. State, No. W2002-02085-
CCA-R3PC, 2003 WL 21338938, at *1 (Tenn. Crim. App. May 16, 2003), no perm. app.
filed (Tenn. Crim. App.); see also T.C.A. § 40-30-102(a); State v. Green, 106 S.W.3d 646
(Tenn. 2003) (determining “a judgment of conviction upon a guilty plea becomes a final
judgment thirty days after entry”).

      We still agree. We reverse the judgment of the post-conviction court and remand
the matter to the post-conviction court for a full evidentiary hearing. No regrets.


                                                        ___________________________
                                                        TIMOTHY L. EASTER, JUDGE


                                           -2-